DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Application filed on June 18, 2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,068,555. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are being anticipated by claims 1-13 of US Patent No. 11,068,555.
US Application No. 17/351770
US Patent No. 11,068,555
1. A method comprising: scanning, by a third party computing device, for keywords to be added to a master keyword list; checking, by the third party computing device, for duplicates of the keywords prior to placing the keywords into the master keyword list; and automatically notifying a local machine of applicable services, wherein: a keyword matches service information of a first service machine of a plurality of service machines in a keyword list maintained by the third party computing device; and the third party computing device is external to the local machine and provides a bridge between the local machine and the plurality of service machines.

2. The method of claim 1, further comprising obtaining the service information by searching for a match of the keyword in the master keyword list.

3. The method of claim 2, further comprising indexing the keyword prior to the searching for the match. 16 END920060194US07

4. The method of claim 1, further comprising maintaining, by the third party computing device, the keyword list in a Central Service Discovery Program (CSDP) that is an extension to a Universal Description, Discovery, and Integration (UDDI).

5. The method of claim 4, further comprising providing the keyword list via the UDDI.

6. The method of claim 5, wherein the maintaining comprises maintaining a plurality of keyword lists corresponding to one or more service groups connected to the CSDP.

7. The method of claim 1, further comprising providing the service information by periodically polling the master keyword list.

8. The method of claim 7, wherein the providing the service information comprises determining new matches with the keyword.

9. The method of claim 1, further comprising providing the keyword to the first service machine.

10. The method of claim 1, further comprising providing the keyword to the first service machine after a predetermined number of a same keyword being received from a daemon residing on the local machine.

11. The method of claim 10, further comprising providing the service information by providing connection information for the first service machine to the local machine.

12. The method of claim 11, wherein the keyword is found by the daemon on the local machine during a periodic searching of the local machine for the keywords contained in the master keyword list.

13. The method of claim 12, wherein the applicable services are persistent as siblings in one list.

14. A system comprising: a processor, a computer readable memory, and a computer readable storage medium located in a computer; program instructions to scan, by a third party computing device, for keywords to be added to a master keyword list; program instructions to check, by the third party computing device, for duplicates of the keywords prior to placing the keywords into the master keyword list; and program instructions to automatically notify a local machine of applicable services, wherein:
a keyword matches service information of a first service machine of a plurality of service machines in a keyword list maintained by the third party computing device; the third party computing device is external to the local machine and provides a bridge between the local machine and the plurality of service machines, and the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.

15. The system of claim 14, further comprising program instructions to obtain the service information by searching for a match of the keyword in the master keyword list.

16. The system of claim 15, further comprising program instructions to index the keyword prior to the searching for the match.

17. The system of claim 14, further comprising program instructions to maintain, by the third party computing device, the keyword list in a Central Service Discovery Program (CSDP) that is an extension to a Universal Description, Discovery, and Integration (UDDI).

18. The system of claim 17, further comprising program instructions to provide the keyword list via the UDDI.

19. The system of claim 18, wherein the maintaining comprises maintaining a plurality of keyword lists corresponding to one or more service groups connected to the CSDP.

20. The system of claim 14, further comprising program instructions to provide the service information by periodically polling the master keyword list.
1. A computer program product for deploying an application for discovering and providing consumer services in a computing environment, the computer program product comprising a computer readable hardware storage device having readable program code stored on the computer readable hardware storage device, the program code comprising: program code to scan, by a third party computing device, for keywords to be added to a master keyword list; program code to check, by the third party computing device, for duplicates of the keywords prior to placing the keywords into the master keyword list; and program code to automatically notify of applicable services, wherein: a keyword matches service information of a first service machine of a plurality of service machines in a keyword list maintained by the third party computing device; and the third party computing device is external to a local machine and provides a bridge between the local machine and the plurality of service machines.

2. The computer program product of claim 1, further comprising obtaining the service information by searching for a match of the keyword in the master keyword list.

3. The computer program product of claim 2, further comprising program code to index the keyword prior to the searching for the match.

4. The computer program product of claim 1, further comprising program code to maintain, by the third party computing device, the keyword list in a Central Service Discovery Program (CSDP) that is an extension to a Universal Description, Discovery, and Integration (UDDI).

5. The computer program product of claim 4, further comprising program instructions to provide the keyword list via the UDDI.

6. The computer program product of claim 5, wherein the maintaining comprises maintaining a plurality of keyword lists corresponding to one or more service groups connected to the CSDP.

7. The computer program product of claim 1, further comprising providing the service information by periodically polling the master keyword list.

8. The computer program product of claim 7, wherein the providing the service information comprises determining new matches with the keyword.

9. The computer program product of claim 1, further comprising program code to provide the keyword to the first service machine.

10. The computer program product of claim 1, further comprising providing the keyword to the first service machine after a predetermined number of a same keyword being received from a daemon residing on the local machine.

11. The computer program product of claim 10, further comprising providing the service information by providing connection information for the first service machine to the local machine.

12. The computer program product of claim 11, wherein the keyword is found by the daemon on the local machine during a periodic searching of the local machine for the keywords contained in the master keyword list.

13. The computer program product of claim 12, wherein the applicable services are persistent as siblings in one list.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 19, 2022